Citation Nr: 0400505	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from March 1976 to September 
1976.  The veteran reports a period of service in the Reserve 
prior to March 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision from the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO) that determined that new and material 
evidence adequate to reopen the claim for schizophrenia 
paranoid type had not been received and denied entitlement to 
individual unemployability.  

Initially at issue in this case had been whether the 
substantive appeal to the February 2000 rating action was 
timely filed, and an appeal was perfected as to this issue; 
however, the Board will construe the veteran's hearing 
request filed in December 2000, within 60 days of the 
statement of the case, to be an adequate, and therefore a 
timely filed substantive appeal.  While a hearing request is 
not a sufficient substantive appeal, in addition to the 
hearing request the veteran specifically indicated he was 
responding to the statement of the case and indicated that he 
would present additional evidence in support of his claim, 
therefore, the Board finds that the veteran has indicated 
continued disagreement with the denial of his claim and his 
intent to continue his appeal, and as such the December 2000 
statement is a timely substantive appeal.  Therefore, the 
timeliness issue that had been part of the current appeal is 
moot.  The issues therefore will more appropriately be 
considered on the merits. 

In June 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

The issues of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability (TDIU) and, pursuant to the decision below, the 
issue of entitlement to service connection for a psychiatric 
disability on a de novo are the subjects of the Remand 
discussion below.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disability has been 
obtained by the RO.

2.  By decision of the Board dated in June 1991, it was 
determined that new and material evidence to reopen a claim 
for service connection for psychosis had not been submitted.  
This is the last final denial of this issue on any basis.

3.  Evidence associated with the claims file since the June 
1991 Board Decision has not been considered previously and is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The June 1991 decision of the Board that determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a psychosis is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 
(2003).

2.  Evidence received since the June 1991 Board decision is 
new and material, and, thus, the claim for service connection 
for a psychiatric disability is reopened.  38 U.S.C.A. §§ 
5103A, 5108 (West 1991 and West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) (c), 3.159, 3.326 (2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations, including at 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii).  These amendments apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  As the present appeal was initiated prior 
to that date, it will be decided under the older version of 
38 C.F.R. § 3.156 detailed below.

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, (VCAA) and subsequent legal precedents is satisfied.  
See 38 U.S.C.A. § 5103A (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), Disabled American Veterans et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2003).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

A private hospital record from November 1967 to December 1967 
shows the veteran was seen and diagnosed with transient 
situational personality disturbance, gross stress reaction.  
A private hospital record from November 1973 to December 1973 
shows the veteran was seen and diagnosed with manic 
depression illness, manic type.  

The veteran's service medical records show an examination in 
December 1975 where the veteran's psyche was clinically 
evaluated as normal and the veteran was qualified for 
enlistment.  No history of nervous trouble was reported.  It 
was noted that the veteran took 2.5 Prolix daily for mild 
anxiety tension state with no psychiatric prescription.  

An April 1976 record that shows the veteran was seen with a 
diagnosis of probable paranoid schizophrenia.  The history 
was that in May 1972, the veteran came on active duty for a 
five month period in reserve status and during the period 
from January 1973 to 1975, the veteran was involved with four 
or five Reserve centers.  In March 1976, he reentered active 
duty.  The history of the present illness was noted to be 
confusing because the veteran was transferred without medical 
records and his mental status was such that he was a poor 
historian.  The veteran reported that his psychiatric illness 
went back many years, the first date he could recall was in 
1967.  He was prescribed Tofranil at that time for 
depression.  His medication was later changed to Mellaril 
which he had been on for the past 8 years, taking his 
medication at will, which meant infrequently.  He had been 
hospitalized once for neuropsychiatric problems three years 
previously while stationed with a reserve unit in Florida and 
was treated with Lithium at that time.  

After examination and review of the record, the diagnosis was 
schizophrenia, paranoid type, acute, severe, manifested by 
social withdrawal, autistic thinking, flattened affect, 
looseness of associations, circumstantiality, and 
tangentiality; stress, routine military duty; predisposition, 
unknown; impairment for further military duty, marked; and 
impairment for social and industrial adaptability, 
considerable.  It was considered to have occurred not in the 
line of duty and existed prior to service.  The discussion 
was that during the veteran's break in service, he was 
hospitalized for a psychotic illness and diagnosed manic 
depressive manic type.  He responded to Mellaril.  The 
initial diagnosis in this hospitalization was manic 
depressive psychosis manic type.  However, upon further 
observation, the more correct diagnosis was felt to be 
schizophrenia paranoid and that the hospitalization was 
another episode of the illness that occurred during the 
veteran's break in service.  He was referred to the Medical 
Board.  

A Medical Board Proceeding and a Physical Evaluation Board 
from June 1976 shows that the veteran was diagnosed with 
schizophrenia, paranoid type, acute, severe, manifested by 
social withdrawal, autistic thinking, flattened affect, 
looseness of associations, circumstantiality, and 
tangentiality; stress, routine military duty; predisposition, 
unknown; impairment for further military duty, marked; and 
impairment for social and industrial adaptability, 
considerable.  It was determined that the diagnosis did not 
occur in the line of duty, existed prior to service, the 
cause was not incident to service, and was not aggravated by 
active duty.  The veteran was separated from service without 
entitlement to disability benefits therefrom.  

The veteran had VA treatment and private treatment for 
schizo-affective disorder, bi-polar disorder, manic phase, 
and manic depressive illness, on numerous occasions, 
beginning in August 1976.

By rating action of December 1976, with notice in that same 
month, service connection for paranoid schizophrenia was 
denied; service connection for nervous disorder was denied by 
rating action in July 1977, with notice in that same month, 
and denied in November 1978 with notice in that same month.  
By rating action of September 1989, it was determined that 
new and material evidence to reopen the claim for service 
connection for psychosis had not been received; this rating 
action was appealed, and by decision of the Board in June 
1991, it was determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for psychosis.  The Board found that the evidence submitted 
since the December 1976 rating action continued to show that 
the veteran's psychosis existed prior to his service and had 
not increased in severity.  This is the last final prior 
denial on any basis.

Evidence received subsequent to the June 1991 Board decision 
are copies of evidence previously of record; a Social 
Security Administration benefits application; and VA and 
private treatment records regarding treatment for bipolar 
disorder, anxiety, depression, and schizo-affective disorder.

Additionally received was a May 2000 report from a private 
physician, who states that the veteran was examined in May 
2000 and reported a long history of psychiatric illness.  He 
had an early psychotic illness which was treated with 
Prolixin.  He served in the Reserves without incidence while 
taking this medication.  He was inducted into the regular 
Army in 1976.  At the time of induction, he stated in writing 
that he was taking Prolixin 2.5 mg. daily; the medical 
examiner found him medically fit to enter the Regular Army.  
Approximately two months later, he had what appeared to have 
been a severe psychotic episode.  During this period, the 
veteran reported that he was beaten and placed in the 
hospital.  He felt that he was a victim of his company 
commander who stated he hated Italian-Americans.  On current 
examination there was pressure of speech and expansiveness.  
He showed some rapid fluctuations of mood.  He was suspicious 
and mistrustful toward those in authority.  He was on 
medication.  He had been unable to work in any sustained 
manner.  He had multiple hospitalizations.  He had difficulty 
maintaining interpersonal relationships.  Although he had a 
single episode of psychosis prior to his induction in to the 
armed force, it appears that his traumatic experiences 
aggravated and worsened his underlying illness.  His frank 
disclosure that he was taking Prolixin 2.5 mg. daily 
indicated that he was not trying to hide his condition.  It 
was doubtful that he could have precisely given his diagnosis 
at the time of his induction.  However the medical examiner 
should have been aware that Prolixin was prescribed only for 
psychotic illnesses.  The current diagnosis was bipolar 
disorder.

The additional evidence submitted since the June 1991 Board 
decision includes the May 2000 report from the private 
physician stating that the veteran's current psychiatric 
disability was aggravated beyond the natural course of the 
disability by his service.  The May 2000 report is both new 
and material in that it has not been considered previously 
and it is not cumulative of evidence already of record and 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for a psychiatric 
disability is reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West 2002) for the specific requirements 
for developing claims.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, the appeal is granted to this extent.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
a psychiatric disability on the merits and TDIU.  The record 
shows that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits since 1977; while 
some of the SSA records are of record, to fully develop the 
veteran's claim and since the medical records associated with 
the grant of disability benefits may be beneficial in 
evaluating the veteran's claim, a copy of the SSA decision 
granting benefits to the veteran and the medical records upon 
which it was based should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Additionally, the veteran's period of Reserve duty should be 
verified.  Specifically, it should be determined whether 
there were periods of active duty for training, inactive duty 
for training, or whether he was just listed as a member of a 
Reserve Unit, and was inactive.  Further, additional service 
medical records, if any, should be obtained from any period 
of Reserve duty.  

As well, as to the issue of entitlement to service connection 
for a psychiatric disability, to assist in development of the 
veteran's claim, a VA examination should be provided to 
ascertain the nature of the psychiatric disability and the 
etiology of the claimed disorder and any relationship with 
the veteran's service.

Finally, the veteran's claim for a total disability rating 
based on individual unemployability (TDIU) should be deferred 
pending the development of the service connection claim.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, 
supra, the U.S. Code provisions, and any 
other applicable legal precedents.

2.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported Reserve duty and 
obtain copies of Reserve personnel 
records and Reserve medical records 
during this time period.  

3.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

4.  The veteran should be scheduled for 
an appropriate VA examination regarding 
the claim for service connection for a 
psychiatric disability.  The claims 
folders should be made available to the 
examiner in connection with the 
examination.  The examination must 
encompass a detailed review of the 
veteran's service medical records, 
relevant history and current complaints, 
as well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset of the 
disability for which the veteran seeks 
service connection.  The examiner should 
opine whether it is at least as likely as 
not that the disability at issue had its 
onset during the veteran's service or is 
otherwise connected to the veteran's 
service.  As part of this, it should be 
determined whether it is at least as 
likely as not that a preexisting 
psychiatric disability underwent an 
increase in severity in service beyond 
the natural progression of the 
disability.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



